ORDER
WHEREAS, on April 13, 1990, this Court suspended petitioner from the practice of law for a period of 30 days, and
WHEREAS, petitioner has filed with the Director of the Office of Lawyers Professional Responsibility an affidavit stating that he has fully complied with the terms of the Court’s suspension order, and
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed with this Court an affidavit certifying that petitioner has complied with the terms of the suspension order,
NOW, THEREFORE, IT IS ORDERED petitioner is reinstated to the practice of law in the State of Minnesota effective May 13, 1990, subject to petitioner being placed on two years supervised probation and subject to petitioner successfully completing the professional responsibility portion of the Minnesota State Bar Examination by April 13, 1991.